In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-02-327 CR

____________________


ANTONIO JOSEPH WILLIAMS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 83442




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Antonio Joseph Williams,
to withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by
appellant personally and filed by his attorney of record, Bruce N. Smith.  No opinion has
issued in this appeal.
	The motion is GRANTED and the appeal is therefore DISMISSED.  	
 
										PER CURIAM

Opinion Delivered September 25, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.